Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.45 Filed 07/29/21 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AARON VAN HAYNES,                                 Case No. 20-13432

       Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                United States District Judge

 MICHIGAN DEPARTMENT OF
 CORRECTIONS, ET AL.,

      Defendants.
 ____________________________/


              OPINION AND ORDER OF SUMMARY
              DISMISSAL, DENYING REQUEST FOR
           APPOINTMENT OF COUNSEL [ECF No. 9], AND
       DENYING REQUEST TO ADD TO COMPLAINT [ECF No. 10]

I.    INTRODUCTION

      This is a pro se civil rights case brought pursuant to 42 U.S.C. ' 1983.

Plaintiff, Michigan prisoner Aaron Van Haynes, currently confined at the Parnall

Correctional Facility in Jackson, Michigan, challenges his 2020 parole proceedings

and parole eligibility, (ECF No. 1, PageID.4-6), a 2008 prison assault misconduct,

(Id. at PageID.7), and his 2009 prison law library access and state court post-

conviction proceedings. (Id. at PageID.7–8). He also alleges that he has been

Acontinually mistreated@ and has been a victim of discrimination due to his status as

a sex offender. (Id. at PageID.4). He names the Michigan Department of
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.46 Filed 07/29/21 Page 2 of 18




Corrections (“MDOC”), the State of Michigan, MDOC Director Heidi

Washington, and Michigan Governor Gretchen Whitmer as the defendants in this

action and sues them in their personal and official capacities. He seeks release on

parole, review of his state post-conviction proceedings, and monetary damages.

(Id. at PageID.8–9). The Court has granted Plaintiff leave to proceed without

prepayment of the filing fees for this action pursuant to 28 U.S.C. ' 1915(a)(1).

(ECF No. 8).

II.   REVIEW STANDARDS

      Under the Prison Litigation Reform Act of 1996 (APLRA@), the court is

required to sua sponte dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. 42 U.S.C. ' 1997e(c); 28 U.S.C. '

1915(e)(2)(B). The court is similarly required to dismiss a complaint seeking

redress against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. ' 1915A. A complaint is frivolous if it lacks an arguable basis in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989).
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.47 Filed 07/29/21 Page 3 of 18




      Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief,”

as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) and Fed. R.

Civ. P. 8(a)(2)). While such pleading does not require detailed factual allegations,

it does require more than the bare assertion of legal conclusions. Twombly, 550

U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “A pleading that offers ‘labels and conclusions’ or >a formulaic

recitation of the elements of a cause of action will not do.” Id. (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of >further factual enhancement.” Id. (quoting Twombly, 550 U.S. at 557).

“Factual allegations must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Twombly, 550 U.S. at 555. (citations and footnote omitted).

      To state a claim under 42 U.S.C. ' 1983, a plaintiff must allege that (1) he

was deprived of a right, privilege, or immunity secured by the federal Constitution

                                            3
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.48 Filed 07/29/21 Page 4 of 18




or laws of the United States; and (2) the deprivation was caused by a person acting

under color of state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155 (1978); Harris

v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009). A plaintiff must also allege that

the deprivation of rights was intentional. Davidson v. Cannon, 474 U.S. 344, 348

(1986); Daniels v. Williams, 474 U.S. 327, 328 (1986). Courts should construe a

pro se civil rights complaint liberally. Haines v. Kerner, 404 U.S. 519, 520–21

(1972). Despite this liberal pleading standard, the court finds that the instant civil

rights complaint is subject to dismissal.

III.   DISCUSSION

       A.    Claims against the MDOC, the State of Michigan, and the
             Other Defendants in Official Capacities - Eleventh Amendment
             Immunity

       As an initial matter, Plaintiff=s complaint against the MDOC and the State of

Michigan, as well as his claims for monetary damages against the other defendants

in their official capacities, must be dismissed. Section 1983 imposes liability

upon any “person” who violates an individual=s federal constitutional or statutory

rights. It is well-settled that governmental departments and agencies, such as the

MDOC, are not persons or legal entities subject to suit under 42 U.S.C. ' 1983.

Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013) (discussing case law);

Rodgers v. Michigan Dep=t of Corr., 29 F. App’x. 259, 260 (6th Cir. 2002).

                                            4
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.49 Filed 07/29/21 Page 5 of 18




Consequently, Plaintiff=s complaint against the MDOC as an entity must be

dismissed.

      Additionally, the Eleventh Amendment to the United States Constitution

bars civil rights actions against a State and its agencies and departments unless the

State has waived its immunity and consented to suit or Congress has abrogated that

immunity. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989). The State

of Michigan has not consented to being sued in civil rights actions in the federal

courts, Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004) (citing

Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986)), and Congress did not

abrogate state sovereign immunity when it enacted 42 U.S.C. ' 1983. Quern v.

Jordan, 440 U.S. 332, 341 (1979); Chaz Const., LLC v. Codell, 137 F. App=x 735,

743 (6th Cir. 2005). Eleventh Amendment immunity “bars all suits, whether for

injunctive, declaratory or monetary relief” against a State and its agencies.

McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol

Corp. v. Dep=t of Treasury, 987 F.2d 376, 381 (6th Cir. 1993)), but does not

preclude prospective injunctive relief.   McCormick, 693 F.3d at 662 (citing

McKay v. Thompson, 226 F.3d 752, 757 (6th Cir. 2000)).       Eleventh Amendment

immunity applies to state employees who are sued in their official capacities. See

Hafer v. Melo, 502 U.S. 21, 25 (1991) (citing Kentucky v. Graham, 473 U.S. 159,

                                          5
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.50 Filed 07/29/21 Page 6 of 18




166 (1985)); Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010) (citing Cady v.

Arenac Cnty., 574 F.3d 334, 344 (6th Cir. 2009)).

      The State of Michigan (including the MDOC as an administrative agency

within the Michigan government) is entitled to Eleventh Amendment immunity.

Harrison, 722 F.3d at 771 (citing cases); Horton v. Martin, 137 F. App’x 773, 775

(6th Cir. 2005). Additionally, defendants Washington and Whitmer, who are

employees of the State of Michigan and are sued (in part) in their official

capacities, are also entitled to Eleventh Amendment immunity. Will, 491 U.S. at

70–71; Johnson, 357 F.3d at 545. Plaintiff=s claims for monetary damages and

non-prospective injunctive relief against the defendants in their official capacities

must therefore be dismissed.

      B.     Parole-Related Claims

      Plaintiff challenges his 2020 parole proceedings and parole eligibility in his

complaint. He alleges that his sister was not allowed to appear (via call in) at his

parole hearing, that he was improperly denied parole due to his lack of

participation in a sex offender program, and that he is unable to participate in the

sex offender program, as necessary for parole, because the program has been put

on hold due to the COVID-19 pandemic. (ECF No. 1, PageID.4–6).

      These claims are subject to summary dismissal. First, as to Plaintiff=s claim

                                          6
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.51 Filed 07/29/21 Page 7 of 18




concerning the rejection of his sister=s call at the parole hearing, he fails to allege

facts showing that the named defendants were involved in that incident. It is

well-settled that a civil rights plaintiff must allege the personal involvement of a

defendant to state a claim under ' 1983 and that liability cannot be based upon a

theory of respondeat superior or vicarious liability. Monell v. Department of

Social Svs., 436 U.S. 658, 691–92 (1978); Turner v. City of Taylor, 412 F.3d 629,

643 (6th Cir. 2005) (plaintiff must allege facts showing that defendant participated,

“condoned, encouraged, or knowingly acquiesced in the alleged unconstitutional

misconduct” to establish liability). Plaintiff fails to do so with respect to the

named defendants. Furthermore, any assertion that one or more of the defendants

failed to supervise an employee, should be vicariously liable for another person’s

conduct, and/or did not properly respond to his grievances or complaints is

insufficient to state a civil rights claim. See Shehee v. Luttrell, 199 F.3d 295, 300

(6th Cir. 1999); see also Martin v. Harvey, 14 F. App=x 307, 309 (6th Cir. 2001).

      Second, as to Plaintiff=s complaint about his lack of access to a sex offender

program and his assertion that his inability to participate in that program is

negatively affecting his chance for parole, he fails to state a claim for relief under '

1983. It is well-established that, while such programs may be beneficial to both

the prisoner personally and to broader societal interests, there is no constitutional

                                            7
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.52 Filed 07/29/21 Page 8 of 18




right to education or rehabilitation while in prison. See Rhodes v. Chapman, 452

U.S. 337, 348 (1981); Argue v. Hofmeyer, 80 F. App=x 427, 429 (6th Cir. 2003)

(“[p]risoners have no constitutional right to rehabilitation, education, or jobs.”);

Carter v. Morgan, 142 F.3d 432, 1998 WL 69810, *2 (6th Cir. 1998) (table);

Canterino v. Wilson, 869 F.2d 948, 952B54 (6th Cir. 1989) (no right to

rehabilitation).

      There is also no federal constitutional right to parole, Greenholtz v. Inmates

of Neb. Penal & Corr. Complex, 442 U.S. 1, 11 (1979); Gavin v. Wells, 914 F.2d

97, 98 (6th Cir. 1990), and Michigan law does not create a liberty interest in

receiving parole before the expiration of a valid sentence. Glover v. Mich. Parole

Bd., 596 N.W.2d 598, 603–04 (1999); Hurst v. Dept. of Corr. Parole Bd., 119

Mich. App. 25, 29, 325 N.W.2d 615, 617 (1982) (ruling that state law “creates only

a hope of early release,” rather than a right to release); see also Crump v. Lafler,

657 F.3d 393, 404 (6th Cir. 2011); Sweeton v. Brown, 27 F.3d 1162, 1164–65 (6th

Cir. 1994) (en banc). The United States Court of Appeals for the Sixth Circuit has

also rejected the argument that due process is implicated when changes to parole

procedures and practices result in incarceration that exceeds the sentencing judge’s

subjective expectations. See Foster v. Booker, 595 F.3d 353, 369 (6th Cir. 2010).

      Consequently, Plaintiff has no due process right arising from the suspension

                                           8
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.53 Filed 07/29/21 Page 9 of 18




of the sex offender program due to the COVID-19 pandemic, his parole eligibility

requirements, or the parole denial decision. See, e.g., Carter v. McCaleb, 29 F.

Supp. 2d 423, 429 (W.D. Mich. 1998) (“In the absence of a liberty interest, no

process is constitutionally due.”). He thus fails to state a claim upon which relief

may be granted under ' 1983 as to such matters.

      C.     Prison Misconduct and Law Library Access Claims

      Plaintiff also alleges that he was improperly found guilty of a prison assault

misconduct in 2008 and alleges that he was denied law library access to make

copies in 2009 which negatively affected his state collateral review proceedings.

(ECF No. 1, PageID.7-8).

      These claims are subject to summary dismissal. Plaintiff again fails to

allege facts showing that the named defendants were involved in the events giving

rise to his prison assault misconduct in 2008 or the alleged denial of law library

access in 2009. As discussed, a civil rights plaintiff must allege the personal

involvement of a defendant to state a claim under ' 1983 and liability cannot be

based upon a theory of respondeat superior or vicarious liability. Monell, 436

U.S. at 691–92; Turner, 412 F.3d at 643. Plaintiff fails to allege facts showing

that the named defendants were personally involved in those incidents. To be

sure, Heidi Washington was first appointed as the MDOC Director in 2015 and

                                          9
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.54 Filed 07/29/21 Page 10 of 18




Gretchen Whitmer was first elected as the Governor of Michigan in 2018.

Consequently, they could not have been involved in events that transpired in 2008

and 2009.

       Additionally, even if Plaintiff named proper defendants, such claims are

untimely. 1 In Wilson v. Garcia, 471 U.S. 261, 276 (1985), the United States

Supreme Court directed federal courts to apply the single most analogous state

personal injury statute of limitations to claims brought pursuant to 42 U.S.C. '

1983. The three-year statute of limitations for personal injury actions set forth in

Michigan Compiled Laws ' 600.5805(8) is the uniform limitations period applied

to ' 1983 claims arising in Michigan. See, e.g., Carroll v. Wilkerson, 782 F.2d 44,

45 (6th Cir. 1986). The statute of limitations period begins to run when a plaintiff

knows or has reason to know about the act providing the basis for the claimed

injury. See Collyer v. Darling, 98 F.3d 211, 220 (6th Cir. 1996) (citing Friedman

v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991)). Plaintiff knew about

his prison misconduct and law library access claims when those events occurred in


       1
         The Court has discretion to raise the statute of limitations issue sua sponte in screening a
civil rights complaint. See, e.g., Scruggs v. Jones, 86 F. App’x 916, 917 (6th Cir. 2004)
(affirming district court’s sua sponte dismissal of civil rights complaint on statute of limitations
grounds); Watson v. Wayne Co., 90 F. App’x 814, 815 (6th Cir. 2004) (court may sua sponte
raise statute of limitations issue when the defense is apparent on face of the pleadings) (citing
Pino v. Ryan, 49 F.3d 51, 53–54 (2d Cir. 1995)).


                                                 10
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.55 Filed 07/29/21 Page 11 of 18




2008 and 2009. Consequently, his claims concerning those incidents are untimely

given that he filed his complaint in 2020—well beyond the three-year limitations

period.

      D.     Mistreatment/Discrimination Claim

      Plaintiff also asserts, in conclusory fashion, that he has been “continually

mistreated” and discriminated against based upon his status as a sex offender

during his 19 years of incarceration. (ECF No. 1, PageID.4).

      These claims are subject to summary dismissal. Prisoners are entitled to

equal protection under the law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

The linchpin of an equal protection claim is that the government has intentionally

treated people who are similarly situated in a different manner without a rational

basis for the disparate treatment. See Vill. of Willowbrook v. Olech, 528 U.S. 562,

564 (2000); Ross v. Duggan, 402 F.3d 575, 587–88 (6th Cir. 2004). Prisoners,

however, are not members of a protected class for equal protection purposes due to

their status as prisoners. Jackson v. Jamrog, 411 F.3d 615, 619, (6th Cir. 2005);

Wilson v. Yaklich, 148 F.3d 596, 604 (6th Cir. 1998). Plaintiff=s equal

protection/discrimination claim lacks factual support. He fails to indicate with

any specificity how he was treated differently from others who are similarly

situated, and he again fails to allege facts showing that the named defendants

                                         11
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.56 Filed 07/29/21 Page 12 of 18




personally engaged in any specific unconstitutional conduct. It is well established

that vague and conclusory allegations are insufficient to state a civil rights claim

under 42 U.S.C. § 1983. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555–57;

Crawford-El v. Britton, 523 U.S. 574, 588 (1998). Plaintiff fails to allege

sufficient facts to state any such claims in his complaint.

      E.     Criminal Proceedings Claim

      To the extent that Plaintiff challenges his state criminal proceedings or seeks

release from custody, he is not entitled to relief. A claim under 42 U.S.C. § 1983

is an appropriate remedy for a prisoner challenging a condition of his

imprisonment. See e.g., Preiser v. Rodriguez, 411 U.S. 475, 499 (1973). But

claims concerning the validity of criminal proceedings or continued confinement

such as those made here do not belong in an action brought under § 1983. See

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (holding that a state prisoner

does not state a cognizable civil rights claim challenging his conviction or

imprisonment if a ruling on his claim would necessarily render his continuing

confinement invalid, until and unless the reason for his continued confinement has

been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal, or has been called into question by a federal court’s issuance or a

writ of habeas corpus under 28 U.S.C. § 2254). This holds true regardless of the

                                          12
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.57 Filed 07/29/21 Page 13 of 18




relief sought by the prisoner. Id. at 487–89. Plaintiff does not allege or establish

that any state criminal conviction has been reversed on appeal or otherwise

declared invalid. Consequently, any challenge to his state criminal proceedings or

continued confinement must be dismissed.

      F. Request for Appointment of Counsel and Request to Add to Complaint

      Haynes filed a request for appointment of counsel and a request to add to his

complaint on March 12, 2021. (ECF Nos. 9, 10). Haynes’ request to add to his

complaint states that since he filed his initial complaint in December, he has “been

subject to a number of violations to [his] constitutional rights.” (ECF No. 10,

PageID.34). Haynes states that he would like to bring to light “[t]he method, and

practice that some state actors engage in to punish outside of the law, under color

of law[.]” Id. Haynes’ request then states that he outlined many of the violations

he would like to add to his complaint in prior letters and motions that he has sent to

the court. Id.

      Haynes did not file any prior letters or motions in this case as his request to

amend states. However, Haynes did file a single affidavit on February 23, 2021

that includes a timeline of many alleged violations of his rights that occurred.

(ECF No. 6, PageID.18). These new alleged violations all occurred in December

2020 through January of 2021. Id. Haynes’ affidavit states that these violations

                                          13
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.58 Filed 07/29/21 Page 14 of 18




occurred because he is “being punished” for filing this § 1983 action. (Id. at

PageID.17). It is unclear from the affidavit which individuals Haynes is accusing

of retaliation.

       Fed. R. Civ. P. 15(a) states that courts should grant motions to amend “when

justice so requires.” The decision to grant amendment or supplementation is

within the sound discretion of the district court. See Hayden v. Ford Motor Co.,

497 F.2d 1292, 1294 (6th Cir. 1974); Cooper v. Bower, 2017 WL 3389521, *1

(W.D. Ky. 2017). The standard for granting leave to amend under Rule 15(a) is

identical to the standard governing leave to supplement under Rule 15(d). See

Spies v. Voinochi, 48 F. App’x 520, 527 (6th Cir. 2002) (citing Glatt v. Chicago

Park Dist., 87 F.3d 190, 194 (7th Cir. 1996)). In assessing whether to grant a

motion for leave to amend or supplement a pleading, a district court may consider

such factors as (1) undue delay in filing the motion; (2) lack of notice to adverse

parties; (3) whether the movant is acting in bad faith, or with a dilatory motive; (4)

failure to cure deficiencies by previous amendments; (5) the possibility of undue

prejudice to adverse parties; and (6) whether the amendment is futile. See Foman

v. Davis, 371 U.S. 178, 182 (1962); Robinson v. Mich. Consol. Gas. Co., 918 F.2d

579, 591 (6th Cir. 1990). Delay by itself is not sufficient grounds to deny leave to

amend or supplement. See Hageman v. Signal L.P. Gas, Inc., 486 F.2d 479, 484

                                          14
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.59 Filed 07/29/21 Page 15 of 18




(6th Cir. 1973); Robinson, 918 F.2d at 591. Further, notice and substantial

prejudice to the opposing party are critical in determining whether to grant or deny

such leave. See Miller v. Am. Heavy Lift Shipping, 231 F.3d 242, 250 (6th Cir.

2000).

      As explained in Cooper, “[i]n every instance, the exercise of this discretion

must be guided by the animating principle behind Rule 15(d), which is ‘to make

pleadings a means to achieve an orderly and fair administration of justice.’” 2017

WL 3389521, at *1 (quoting Griffin v. Cty. Sch. Bd. of Prince Edward Cty.,

377 U.S. 218, 227 (1964)). For this reason, a court may deny a motion to

supplement where it contains “a new legal theory, not just events that occurred

after the complaint.” Id. at *1 (quoting Koukios v. Ganson, 2000 WL 1175499

(6th Cir. Aug. 11, 2000)). In addition, leave to supplement may be denied if it

would be fairer and more orderly to let the plaintiff raise the new claim(s) in

another lawsuit. Id. at *1 (citing Schwarz v. City of Treasure Island, 544 F.3d

1201, 1229 (11th Cir. 2008)). Indeed, “[t]he purpose of supplemental pleadings

under Rule 15(d) is to allow a plaintiff to update his complaint to add allegations of

later events relating to his original complaint.” Cage v. Harry, 2010 WL

1254562, at *1 (W.D. Mich. Mar. 26, 2010) (citing Albrecht v. Long Island R.R.,

134 F.R.D. 40, 41 (E.D.N.Y.1991)). “The rule does not, however, allow a

                                          15
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.60 Filed 07/29/21 Page 16 of 18




plaintiff to add new claims relating to new events . . . involving not the original

defendant(s) but a whole new cast of characters.” Cage, 2010 WL 1254562, at

*1; see also Bonner v. Prison Transp. Servs., 2017 WL 7038793, at *2 (E.D. Mich.

Dec. 21, 2017) (“To the extent plaintiff seeks to supplement his complaint with

events that occurred after the filing of the complaint in this case, any such motion

should be denied because adding a whole new cast of characters and unrelated

events is not the proper subject of a motion to supplement a complaint.”) (citing

Cage, 2010 WL 1254562, at *1). Put another way, Rule 15(d) “does not allow

daisy-chaining of unrelated events into a single lawsuit.” Id.; see also Martinez v.

Vondewigelo, 2016 WL 2587940, *2-3 (W.D. Ky. 2016) (Prisoner plaintiff could

not “daisy chain” new cast of characters and unrelated events and was required to

file a new lawsuit instead.) (citing Cage, 2010 WL 1254562, at *1). Where a

plaintiff seeks to “daisy chain,” “leave to supplement should be denied, because

there is no linkage between the new allegations and those set forth in the original

complaint.” Cage, 2010 WL 1254562, at *1.

      Granting Haynes’ motion to amend would permit him to “daisy chain”

unrelated events to the instant action. See Cage, 2010 WL 1254562, at *1. In his

original complaint, Haynes brings § 1983 claims against MDOC, MDOC Director

Washington, and Governor Whitmer for alleged mistreatment and denial of

                                          16
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.61 Filed 07/29/21 Page 17 of 18




constitutionally protected rights. (ECF No. 1, PageID.1–4). Specifically, he

alleges that he was wrongfully denied parole, wrongfully denied admittance into

the Michigan Sex Offender Program, was wrongfully denied access to the law

library, and that he was wrongfully found guilty in his 2008 criminal proceedings.

(Id. at PageID.4–7). In the proposed amendment, Haynes has requested to add

numerous new alleged instances of discrimination to his complaint against

unknown defendants, such as alleged wrongful searches, denial of grievances, and

his receipt of tickets at Parnall, among other things. (ECF No. 10; ECF No. 6,

PageID.18). All but three of the new alleged instances of discrimination occurred

after Haynes filed his original complaint. (ECF No. 6, PageID.18). Haynes’

proposed amendments thus differ from his complaint allegations in time,

substance, and factual overlap. For these reasons, Haynes’ proposed amendment

falls within the category of claims for which it is fairer and more orderly for him

the raise the claims in separate lawsuit. See Cooper, 2017 WL 3389521, at *1.

The court DENIES Haynes’ Request to Add to Complaint [ECF No. 10] for this

reason. As this court has dismissed all of Haynes’ claims and denied his motion

to amend, counsel is not needed to represent him in this matter and the court

DENIES Haynes’ Request for Appointment of Counsel [ECF No. 9].




                                         17
Case 4:20-cv-13432-SDD-EAS ECF No. 14, PageID.62 Filed 07/29/21 Page 18 of 18




IV.    CONCLUSION

       For the reasons stated, the court concludes that the MDOC is not a “person”

or entity subject to suit in this action, and that the State of Michigan, the MDOC

(as an arm of the State), and defendants Washington and Whitmer are entitled to

Eleventh Amendment immunity. The court further concludes that Plaintiff fails to

state claims upon which relief may be granted under 42 U.S.C. ' 1983 in his

complaint as to the named defendants. Accordingly, the court DISMISSES

WITH PREJUDICE the civil rights complaint.

       Lastly, the court concludes that an appeal from this decision cannot be taken

in good faith, since the court has found that Plaintiff’s claims are not actionable.

See 28 U.S.C. ' 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962)

(stating that an appeal is in good faith if it is “not frivolous”).

       SO ORDERED.

Dated:        July 29, 2021
                                                 s/Stephanie Dawkins Davis
                                                 HON. STEPHANIE DAWKINS DAVIS
                                                 United States District Court Judge




                                            18
